Exhibit 10.3

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of May 13, 2015 by and among INSTEEL WIRE
PRODUCTS COMPANY, a North Carolina corporation (“Borrower”), the other Credit
Parties signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, "GE Capital"), for itself, as Lender,
and as Agent for Lenders, and the other Lenders signatory hereto. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them in the Credit Agreement (as hereinafter defined).

 

R E C I T A L S:

 

WHEREAS, Borrower, the other Credit Parties, the Agent and the Lenders entered
into that certain Second Amended and Restated Credit Agreement dated as of June
2, 2010 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that the Agent and the Lenders amend certain
provisions of the Credit Agreement as set forth herein; and.

 

WHEREAS, the Agent and the Lenders have agreed to amend certain provisions of
the Credit Agreement as set forth herein, in each case upon terms and subject to
conditions set forth hereon.

 

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1          Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

 

1.1     Section 1.3(b)(ii) of the Credit Agreement is amended by replacing the
phrase “so long as no Event of Default has occurred and is continuing and
Liquidity is at least $13,500,000” appearing therein with the phrase “so long as
no Event of Default has occurred and is continuing and Liquidity is at least
$12,500,000”.

 

1.2     Section 1.5(a) of the Credit Agreement is amended and restated to read
in its entirety as follows:

 

“(a)     Borrower shall pay interest to Agent, for the ratable benefit of
Lenders in accordance with the various Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at the Index Rate plus the
Applicable Revolver Index Margin per annum or, at the election of Borrower, the
applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum.

 

 
 

--------------------------------------------------------------------------------

 

 

(A)     As of the First A&R Closing Date, the Applicable Margins are as follows:

 

Applicable Revolver Index Margin

0.00 %

   

Applicable Revolver LIBOR Margin

1.25%

   

Applicable L/C Margin

1.25%

   

Applicable Unused Line Fee Margin

0.375%

 

 

At all times from and after the First A&R Closing Date until (but excluding) the
Closing Date, the Applicable Margins shall be adjusted by reference to the
following grids: 

 

If Reference Availability is:

Level of

Applicable Margins:

>$35,000,000

Level I

> $25,000,000, but <$35,000,000

Level II

> $15,000,000, but <$25,000,000

Level III

<$15,000,000

Level IV

 

 

Applicable Margins

 

Level I

Level II

Level III

Level IV

Applicable Revolver Index Margin

0.00%

0.00%

0.25%

0.50%

Applicable Revolver LIBOR Margin

1.25%

1.50%

1.75%

2.00%

Applicable L/C Margin

1.25%

1.50%

1.75%

2.00%

Applicable Unused Line Fee Margin

0.375%

0.375%

0.25%

0.25%

 

 
2

--------------------------------------------------------------------------------

 

 

Adjustments in the Applicable Margins commencing with the Fiscal Quarter ending
on or about December 31, 2005 shall be implemented quarterly on a prospective
basis, commencing on the first day of the calendar month that begins after the
date of delivery to Lenders of the Compliance Certificate delivered to Agent and
Lenders pursuant to paragraph (b) of Annex E with respect to a Fiscal Quarter
evidencing the need for an adjustment. Concurrently with the delivery of such
Compliance Certificate, Borrower shall deliver to Agent and Lenders a
certificate, signed by its chief financial officer, setting forth in reasonable
detail the basis for the continuance of, or any change in, the Applicable
Margins. Failure to timely deliver such Compliance Certificate shall, in
addition to any other remedy provided for in this Agreement, result in an
increase in the Applicable Margins to the highest level set forth in the
foregoing grid, until the date of the delivery of a Compliance Certificate
demonstrating that such an increase is not required. If an Event of Default has
occurred and is continuing at the time any reduction in the Applicable Margins
is to be implemented, that reduction shall be deferred until the date on which
such Event of Default is waived or cured.

 

(B)     As of the Closing Date, the Applicable Margins are as follows:

 

Applicable Revolver Index Margin

0.75%

   

Applicable Revolver LIBOR Margin

2.25%

   

Applicable L/C Margin

2.25%

   

Applicable Unused Line Fee Margin

0.50%

 

 

After the Closing Date until (but excluding) the First Amendment Date, the
Applicable Margins (other than Applicable Unused Line Fee Margin) shall be
adjusted by reference to the following grids:

 

If Reference Availability is:

Level of

Applicable Margins (other than Applicable Unused Line Fee Margin):

>$30,000,000

Level I

> $10,000,000, but <$30,000,000

Level II

<$10,000,000

Level III

 

 

Applicable Margins (other than Applicable Unused Line Fee Margin)

 

Level I

Level II

Level III

 

Applicable Revolver Index Margin

0.75%

1.00%

1.50%

 

Applicable Revolver LIBOR Margin

2.25%

2.50%

3.00%

 

Applicable L/C Margin

2.25%

2.50%

3.00%

 

 

 
3

--------------------------------------------------------------------------------

 

 

Adjustments in the Applicable Margins (other than Applicable Unused Line Fee
Margin) commencing with the Fiscal Quarter ending on or about July 3, 2010 shall
be implemented quarterly on a prospective basis, commencing on the first day of
the calendar month that begins after the date of delivery to Lenders of the
Compliance Certificate delivered to Agent and Lenders pursuant to paragraph (b)
of Annex E with respect to a Fiscal Quarter evidencing the need for an
adjustment. Concurrently with the delivery of such Compliance Certificate,
Borrower shall deliver to Agent and Lenders a certificate, signed by its chief
financial officer, setting forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margins. Failure to timely
deliver such Compliance Certificate shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
(other than Applicable Unused Line Fee Margin) to the highest level set forth in
the foregoing grid, until the date of the delivery of a Compliance Certificate
demonstrating that such an increase is not required. If an Event of Default has
occurred and is continuing at the time any reduction in the Applicable Margins
is to be implemented, that reduction shall be deferred until the date on which
such Event of Default is waived or cured.

 

After the Closing Date until (but excluding) the First Amendment Date, the
Applicable Unused Line Fee Margin shall be adjusted as follows: (i) if the
average of the daily closing balances of the Revolving Loan and the Swing Line
Loan outstanding during the period for which the Fee under Section 1.9(b) is due
is equal to or greater than 50% of the average Maximum Amount during such
period, the Applicable Unused Line Fee Margin for such period shall be equal to
0.375% per annum and (ii) if the average of the daily closing balances of the
Revolving Loan and the Swing Line Loan outstanding during the period for which
the Fee under Section 1.9(b) is due is less than 50% of the average Maximum
Amount for such period, the Applicable Unused Line Fee Margin for such period
shall be equal to 0.50% per annum.

 

(C)     As of the First Amendment Date, the Applicable Margins are as follows:

 

Applicable Revolver Index Margin

0.50%

   

Applicable Revolver LIBOR Margin

1.50%

   

Applicable L/C Margin

1.50%

   

Applicable Unused Line Fee Margin

0.375%

 

 
4

--------------------------------------------------------------------------------

 

 

After the First Amendment Date until (but excluding) the Second Amendment Date,
the Applicable Margins (other than Applicable Unused Line Fee Margin) shall be
adjusted by reference to the following grids:

 

If Reference Availability is:

Level of

Applicable Margins (other than Applicable Unused Line Fee Margin):

>$40,000,000

Level I

> $25,000,000, but <$40,000,000

Level II

> $10,000,000, but <$25,000,000

Level III

<$10,000,000

Level IV

 

 

Applicable Margins (other than Applicable Unused Line Fee Margin)

 

Level I

Level II

Level III

Level IV

Applicable Revolver Index Margin

0.50%

0.75%

1.00%

1.25%

Applicable Revolver LIBOR Margin

1.50%

1.75%

2.00%

2.50%

Applicable L/C Margin

1.50%

1.75%

2.00%

2.50%

 

Adjustments in the Applicable Margins (other than Applicable Unused Line Fee
Margin) commencing with the Fiscal Quarter ending on or about March 31, 2012
shall be implemented quarterly on a prospective basis, commencing on the first
day of the calendar month that begins after the date of delivery to Lenders of
the Compliance Certificate delivered to Agent and Lenders pursuant to
paragraph (b) of Annex E with respect to a Fiscal Quarter evidencing the need
for an adjustment. Concurrently with the delivery of such Compliance
Certificate, Borrower shall deliver to Agent and Lenders a certificate, signed
by its chief financial officer, setting forth in reasonable detail the basis for
the continuance of, or any change in, the Applicable Margins. Failure to timely
deliver such Compliance Certificate shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
(other than Applicable Unused Line Fee Margin) to the highest level set forth in
the foregoing grid, until the date of the delivery of a Compliance Certificate
demonstrating that such an increase is not required. If an Event of Default has
occurred and is continuing at the time any reduction in the Applicable Margins
is to be implemented, that reduction shall be deferred until the date on which
such Event of Default is waived or cured.

 

 
5

--------------------------------------------------------------------------------

 

 

After the First Amendment Date until (but excluding) the Second Amendment Date,
the Applicable Unused Line Fee Margin shall be adjusted as follows: (i) if the
average of the daily closing balances of the Revolving Loan and the Swing Line
Loan outstanding during the period for which the Fee under Section 1.9(b) is due
is equal to or greater than 50% of the average Maximum Amount during such
period, the Applicable Unused Line Fee Margin for such period shall be equal to
0.25% per annum and (ii) if the average of the daily closing balances of the
Revolving Loan and the Swing Line Loan outstanding during the period for which
the Fee under Section 1.9(b) is due is less than 50% of the average Maximum
Amount for such period, the Applicable Unused Line Fee Margin for such period
shall be equal to 0.375% per annum.

 

(D)     As of the Second Amendment Date, the Applicable Margins are as follows:

 

Applicable Revolver Index Margin

0.25%

   

Applicable Revolver LIBOR Margin

1.25%

   

Applicable L/C Margin

1.25%

   

Applicable Unused Line Fee Margin

0.30%

 

 

After the Second Amendment Date, the Applicable Margins (other than Applicable
Unused Line Fee Margin) shall be adjusted by reference to the following grids:

 

If Reference Availability is:

Level of

Applicable Margins (other than Applicable Unused Line Fee Margin):

>$40,000,000

Level I

> $15,000,000, but <$40,000,000

Level II

<$15,000,000

Level III

 

 

Applicable Margins (other than Applicable Unused Line Fee Margin)

 

Level I

Level II

Level III

Applicable Revolver Index Margin

0.25%

0.50%

0.75%

Applicable Revolver LIBOR Margin

1.25%

1.50%

1.75%

Applicable L/C Margin

1.25%

1.50%

1.75%

 

 
6

--------------------------------------------------------------------------------

 

 

Adjustments in the Applicable Margins (other than Applicable Unused Line Fee
Margin) commencing with the Fiscal Quarter ending on or about June 27, 2015
shall be implemented quarterly on a prospective basis, commencing on the first
day of the calendar month that begins after the date of delivery to Lenders of
the Compliance Certificate delivered to Agent and Lenders pursuant to
paragraph (b) of Annex E with respect to a Fiscal Quarter evidencing the need
for an adjustment. Concurrently with the delivery of such Compliance
Certificate, Borrower shall deliver to Agent and Lenders a certificate, signed
by its chief financial officer, setting forth in reasonable detail the basis for
the continuance of, or any change in, the Applicable Margins. Failure to timely
deliver such Compliance Certificate shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
(other than Applicable Unused Line Fee Margin) to the highest level set forth in
the foregoing grid, until the date of the delivery of a Compliance Certificate
demonstrating that such an increase is not required. If an Event of Default has
occurred and is continuing at the time any reduction in the Applicable Margins
is to be implemented, that reduction shall be deferred until the date on which
such Event of Default is waived or cured.

 

After the Second Amendment Date, the Applicable Unused Line Fee Margin shall be
equal to 0.30% per annum.”

 

1.3     Section 1.14 of the Credit Agreement is amended by replacing the phrase
“audit and inspection is commenced after Borrowing Availability is less than
$20,000,000” appearing therein with the phrase “audit and inspection is
commenced after Borrowing Availability is less than $15,000,000”.

 

1.4     Section 6.1(b)(vi)(B)(I) of the Credit Agreement is amended by replacing
the phrase “such Acquisition Pro Forma shall reflect that (x) Liquidity is at
least $13,500,000” appearing therein with the phrase “such Acquisition Pro Forma
shall reflect that (x) Liquidity is at least $12,500,000”.

 

1.5     Section 6.2(c) of the Credit Agreement is amended by replacing the
phrase “Liquidity immediately prior to making an investment pursuant to this
clause (c) is at least $13,500,000” appearing therein with the phrase “Liquidity
immediately prior to making an investment pursuant to this clause (c) is at
least $12,500,000”.

 

1.6     Section 6.3(b)(iv) of the Credit Agreement is amended by replacing the
phrase “Borrowing Availability is at least $13,500,000 immediately after giving
effect to the proposed purchase, redemption, defeasance or prepayment” appearing
therein with the phrase “Borrowing Availability is at least $12,500,000
immediately after giving effect to the proposed purchase, redemption, defeasance
or prepayment”.

 

1.7     Section 6.13(d) of the Credit Agreement is amended by replacing the
phrase “Liquidity is at least $13,500,000 immediately after giving effect to the
proposed Dividend” appearing therein with the phrase “Liquidity is at least
$12,500,000 immediately after giving effect to the proposed Dividend”.

 

 
7

--------------------------------------------------------------------------------

 

 

1.8     Section 6.13(e) of the Credit Agreement is amended by replacing the
phrase “Liquidity is at least $13,500,000 immediately after giving effect to the
proposed Stock Repurchase” appearing therein with the phrase “Liquidity is at
least $12,500,000 immediately after giving effect to the proposed Stock
Repurchase”.

 

1.9     Annex A to the Credit Agreement is hereby amended as follows:

 

(a)     The definition of the term “Borrowing Base” is amended and restated to
read in its entirety as follows:

 

““Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

 

(a)     up to 85% of the book value of Borrower's Eligible Accounts at such
time; plus

 

(b)     (i) the lesser of (x) up to 75% of the book value of Eligible Inventory,
valued at the lower of cost (determined on a first-in, first-out basis) or
market and (y) 90% of the most recently appraised NOLV of Eligible Inventory;

 

in each case, less any Reserves established by Agent in its Permitted Discretion
at such time.”

 

(b)     Clause (a) of the definition of the term “Commitment Termination Date”
is amended and restated to read in its entirety as follows:

 

“(a) May 13, 2020,”

 

(c)     The definition of the term “Control Letter” is amended by replacing the
phrase “or at any time after Liquidity is less than $13,500,000” appearing
therein with the phrase “or at any time after Liquidity is less than
$12,500,000”.

 

(d)     The definition of the term “GE Capital Fee Letter” is amended and
restated to read in its entirety as follows:

 

"GE Capital Fee Letter" means that certain fifth amended and restated letter,
dated as of the Second Amendment Date, between GE Capital and Borrower with
respect to certain Fees to be paid from time to time by Borrower to GE Capital.

 

(e)     The following definitions are added to Annex A to the Credit Agreement
in their appropriate alphabetical order:

 

“Second Amendment Date ” means May 13, 2015.

 

1.10     Annex C to the Credit Agreement is amended by replacing the phrase “or
at any time after Liquidity is less than $13,500,000” appearing in clause (c)
thereof with the phrase “or at any time after Liquidity is less than
$12,500,000”.

 

 
8

--------------------------------------------------------------------------------

 

 

1.11     Annex F to the Credit Agreement is amended by replacing the phrase “is
commenced after Borrowing Availability is less than $20,000,000” appearing in
clause (f) thereof with the phrase “is commenced after Borrowing Availability is
less than $15,000,000”.

 

1.12     Annex G to the Credit Agreement is amended by replacing the phrase “If
Liquidity on any day is less than $13,500,000” appearing therein with the phrase
“If Liquidity on any day is less than $12,500,000”.

 

2         Conditions to Effectiveness. This Amendment shall be effective on the
date on which all of the following conditions precedent have been satisfied as
determined by Agent in its sole discretion:

 

2.1     this Amendment shall have been duly executed and delivered by the
Borrower, each other Credit Party, the Agent and each Lender;

 

2.2     Borrower shall have paid the Fees required to be paid on the Second
Amendment Date in the respective amounts specified in Section 1.9 of the Credit
Agreement (including the Fees specified in the GE Capital Fee Letter), and shall
have reimbursed Agent for all fees, costs and expenses of closing presented as
of the Second Amendment Date; and

 

2.3     Agent shall have received, in form and substance reasonably satisfactory
to Agent, the following items:

 

(a)     Charter and Good Standing. For each Credit Party, such Person's
(a) charter and all amendments thereto, and (b) good standing certificates
(including verification of tax status) in its state of incorporation, each dated
a recent date prior to the Second Amendment Date and certified by the applicable
Secretary of State or other authorized Governmental Authority;

 

(b)     Bylaws and Resolutions. For each Credit Party, (a) such Person's bylaws,
together with all amendments thereto and (b) resolutions of such Person's Board
of Directors, approving and authorizing the execution, delivery and performance
of the Amendment and the transactions to be consummated in connection therewith,
each certified as of the Second Amendment Date by such Person's corporate
secretary or an assistant secretary as being in full force and effect without
any modification or amendment;

 

(c)     Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the officers of each such Person, certified as of the Second
Amendment Date by such Person's corporate secretary or an assistant secretary as
being true, accurate, correct and complete; and

 

(d)     Opinions of Counsel. Duly executed originals of opinions of Womble,
Carlyle, Sandridge & Rice, PLLC, counsel for the Credit Parties, in form and
substance reasonably satisfactory to Agent and its counsel, dated the Second
Amendment Date.

 

 
9

--------------------------------------------------------------------------------

 

 

3         Representations and Warranties. In order to induce the Agent and the
Lenders to enter into this Amendment, the Borrower and each other Credit Party
represents and warrants to the Agent and each Lender (which representations and
warranties shall survive the execution and delivery of this Amendment), that:

 

3.1     the execution, delivery and performance by each Credit Party of this
Amendment has been duly authorized by all necessary corporate action and this
Amendment is a legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms, except as
the enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law);

 

3.2     upon the effectiveness of this Amendment, all of the representations and
warranties contained in the Credit Agreement and in the other Loan Documents
(other than those which speak expressly only as of an earlier date) are true and
correct in all material respects on and as of the date of the effectiveness of
this Amendment after giving effect to this Amendment and the transactions
contemplated hereby; and

 

3.3     no Default or Event of Default exists or will result after giving effect
to this Amendment and the transactions contemplated hereby.

 

4         Miscellaneous.

 

4.1     Effect; Ratification.

 

(a)     Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

(b)     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute amendment
of any provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(c)     Each Credit Party acknowledges and agrees that the amendments set forth
herein are effective solely for the purposes set forth herein and that the
execution and delivery by the Agent and the Requisite Lenders of this Amendment
shall not be deemed (i) except as expressly provided in this Amendment, to be a
consent to any amendment, waiver or modification of any term or condition of the
Credit Agreement or of any other Loan Document, (ii) to create a course of
dealing or otherwise obligate the Agent or the Lenders to forbear, waive,
consent or execute similar amendments under the same or similar circumstances in
the future, or (iii) to amend, prejudice, relinquish or impair any right of the
Agent or the Lenders to receive any indemnity or similar payment from any Person
or entity as a result of any matter arising from or relating to this Amendment.

 

 
10

--------------------------------------------------------------------------------

 

 

4.2     Counterparts and Signatures by Fax. This Amendment may be executed in
any number of counterparts, each such counterpart constituting an original but
all together one and the same instrument. Any party may deliver an executed
counterpart of this Amendment by facsimile or electronic mail, and such delivery
shall be as effective as delivery of an original executed counterpart.

 

4.3     Severability. In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

4.4     Costs and Expenses. Borrower agrees to reimburse the Agent for all fees,
costs and expenses, including the reasonable fees, costs and expenses of counsel
or other advisors for advice, assistance, or other representation in connection
with this Amendment.

 

4.5     Loan Document. This Amendment shall be deemed to be a Loan Document.

 

4.6     Reaffirmation. Each of the Credit Parties hereby acknowledges and
reaffirms all of its obligations and undertakings under each of the Loan
Documents to which it is a party and acknowledges and agrees that subsequent to,
and after taking account of the provisions of this Amendment, each such Loan
Document is and shall remain in full force and effect in accordance with the
terms thereof.

 

4.7     GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

 
11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

BORROWER:

 

 

 

 

 



INSTEEL WIRE PRODUCTS COMPANY, a North   Carolina corporation           By:
Michael Gazmarian     Name: Michael Gazmarian     Title: Vice President, CFO and
Treasurer                              AGENT AND LENDERS:             GENERAL
ELECTRIC CAPITAL     CORPORATION, as Agent and Lender             By: Michael R.
Todorow        Duly Authorized Signatory  

 

 

 

 

[Signature Page to Second Amendment to

Second Amended and Restated Credit Agreement]

 

 


--------------------------------------------------------------------------------

 

 

The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrower.

 



 

INSTEEL INDUSTRIES, INC., a North Carolina   corporation           By: Michael
Gazmarian     Name: Michael Gazmarian     Title: Vice President, CFO and
Treasurer                      Intercontinental MetalS Corporation, a     North
Carolina corporation             By: Michael Gazmarian       Michael Gazmarian  
    Vice President, CFO and Treasurer  





 

 

 

 

[Signature Page to Second Amendment to

Second Amended and Restated Credit Agreement]